Citation Nr: 0303226	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  02-01 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Entitlement to an increased evaluation greater than 30 
percent for service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the VA RO in 
Newark, New Jersey, wherein service connection was awarded 
for PTSD and a 30 percent disability evaluation was assigned.  

The veteran has raised a claim for an increased rating for 
his service-connected bronchitis.  This claim is not in 
appellate status and it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All development has been accomplished and all relevant 
evidence necessary for an equitable disposition of the appeal 
has been obtained.

2.  The veteran's service-connected PTSD is manifested by 
sleep impairment, nightmares, intrusive thoughts and anxiety 
which results in no more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.132, Diagnostic Code 9411 (1996), 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

The veteran has undergone a VA examination, and he has been 
notified of evidence required to substantiate the claim.  The 
Board concludes that discussions as contained in the initial 
rating decision of July 2001, in the January 2002 statement 
of the case, the June 2002 supplemental statement of the case 
and VA letters to the veteran dated in June 2001, August 
2001, and June 2002 have provided the veteran with sufficient 
information regarding the applicable regulations.  The 
veteran and his representative have submitted written 
arguments and testimony.  The rating decision, statement of 
the case and supplemental statements of the case provided 
notice to the veteran of what was revealed by the evidence of 
record.  Additionally, these documents notified him why this 
evidence was insufficient to award the benefit sought.  Thus, 
the veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

In August 1999, the RO granted the veteran entitlement to 
service connection for PTSD and assigned the disability a 30 
percent rating.  

The veteran underwent a VA PTSD examination in March 1999.  
He was married and had four children.  He has worked for the 
post office for 26 years.  He reported many disciplinary 
problems on the job, which included letters in his file and 
suspensions.  He worked the night shift so he wouldn't have 
to deal with the management.  He liked to be left alone while 
on the job.  His supervisor had sent him to the employees' 
assistance programs for mood swings and isolation.  He 
suffered from constant headaches and frequently heard a high 
pitched buzzing in his ear.  He reported trouble with his 
vision and his memory.  He suffers from mood swings and only 
gets about two hours of sleep a night, unless he has a few 
drinks, in which case he gets about four hours of sleep a 
night.  Loud noises and humming sounds triggered flashbacks 
and anxiety during the day, as did talking with other 
veterans and war movies.  He avoided these situations.  He 
reported feelings of depression at times but denied suicidal 
and homicidal ideation.  He isolated himself socially in his 
leisure time with no friends or social contacts other than 
structured church meetings.  He has significant sleep 
problems, both in falling asleep and with nightmares, which 
also interferes with his job performance and mood.  He drank 
to help cope with the stress.  

On mental status examination, the veteran's affect was 
anxious and his mood euthymic.  Speech was normal.  He was 
tearful when relating combat trauma.  Thought processes were 
organized, and there was no evidence of a thought disorder, 
delusions or hallucinations.  There was no homicidal or 
suicidal ideation.  Remote memory was intact, but recent 
memory was impaired.  Judgment and impulse control were 
intact.  The diagnostic impression for Axis I was PTSD.  A 
current Global Assessment of Functioning (GAF) score of 54 
was assigned.     

VA outpatient progress notes dated from June 1999 to June 
2002 reflect continuing treatment including medication, for 
PTSD.  In a progress note dated September 1999 he complained 
of hearing voices, insomnia, nightmares, anxiety and 
headaches.  No depression was noted, but he gave a history of 
persecutory thoughts.  His GAF was assessed to be 70.  In 
April 2000, he complained of nightmares and flashbacks.  He 
was mildly anxious.  There was no homicidal or suicidal 
ideation.  He reported that his medication was helping.  His 
GAF was 60.  

The veteran underwent a VA neurological disorders examination 
in July 2000.  He complained of headaches specifically in the 
area of his right temple region where he was hit with 
shrapnel.  The headaches tend to occur in the later part of 
the day and they are more likely to occur on days he is 
working.  He complained of nausea but no vomiting.  On 
examination his mental status was normal.  The diagnosis was 
post traumatic headache disorder.  The pain appeared to be 
focused around the site of the wound but its spread has 
characteristics of tension type headaches.

In VA outpatient treatment records dated June 2001, the 
veteran complained of voices telling him to be violent and to 
injure others.  He had been out of medications for about a 
week.  He admitted to ongoing use of alcohol and to 
experiencing binges or just drinking at night.  He was alert 
and oriented, but insight and judgment were partially 
impaired.  The diagnostic impression was Axis I substance 
induced mood disorder, dysthymia with occasional homicide 
ideations, alcohol related. GAF was measured as 45.  

The veteran underwent a VA PTSD examination in June 2001.  He 
complained of nightmares and flashbacks, poor sleep, 
depressed mood, feelings of helplessness, worthlessness and 
inability to be with people.  He had worked for the post 
office for 30 years, but even at work he preferred to be 
isolated.  He was married with 4 children.  His relationship 
with his family was good.  He was active in his church.  On 
mental status examination, his mood was neutral, affect was 
blunted and speech was normal.  There were no perceptual 
problems.  His thought processes and thought content were 
normal.  He had no homicidal or suicidal ideation.  He was 
oriented to person, place, and time.  His memory was 2 out of 
3.  He was unable to do serial 7's.  His insight and judgment 
were fair and his impulse control was fair.  He denied any 
recent stressful life events.  He reported that he was quite 
active in his church and that he spends time with his family 
going to the movies or out to dinner.  The diagnostic 
impression for Axis I was PTSD, major depression and alcohol 
abuse.  A current GAF scale score of 65 was assigned.  

In a July 2001 rating decision, the RO confirmed and 
continued a 30 percent rating for PTSD.

The veteran testified at a personal hearing in February 2002.  
He had been employed with the post office for 30 years.  He 
tried to avoid his coworkers.  He had letters of warnings and 
suspensions for attendance and disobeying direct orders.  
Since he started treatment he did not have violent 
tendencies.  His only social interaction was with his wife 
and church group.  He took two different medications, one 
helped him sleep and the other medication helped to alleviate 
voices he heard in his head.  When he went to the supermarket 
or shopping for clothes he did not become confrontational if 
the clerk gave him the wrong change.  

The veteran underwent a VA PTSD examination in March 2002.  
He complained that since September 11th, he doesn't feel like 
himself anymore.  The incident evoked new memories of 
Vietnam.  He was unable to connect to anyone emotionally.  He 
had nightmares every night along with intrusive thoughts and 
flashbacks daily.  He experienced hypervigilance, feelings of 
near panic, being tired all the time, avoiding people as much 
as possible and crying without a reason.  His sleep was 
disturbed and he only got one or two hours of sleep a night.  
He started taking double doses of his medication which helped 
his symptoms but then he had no sexual desire which created 
problems with his wife.  He missed work at least once a month 
because he didn't feel like getting up so he stays in bed all 
day.  On mental status examination, his mood was neutral, 
affect was flat and he appeared close to tears during parts 
of the interview.  His speech was relevant and coherent.  
There were no perceptual problems, although he reported 
auditory hallucinations when not taking his medications.  He 
was fully oriented and his memory for recent and remote 
events was fair.  His judgment was somewhat limited.  There 
were no suicidal or homicidal ideations.  He reported that he 
works at night and sleeps during the day.  He avoids contact 
with is wife during the week by staying in his bedroom or the 
basement.  When they interacted it typically resulted in an 
argument.  He participated in his church's activities 
approximately three times a month.  He had no friends outside 
of the church congregation and he had no hobbies or other 
activities.  The pertinent diagnosis for Axis I was PTSD, 
major depression, recurrent, moderate, secondary to PTSD, 
alcohol abuse, secondary to PTSD.  A GAF scale score of 55 
was assigned.  

Analysis

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Disability evaluations 
are determined by the application of a schedule of ratings 
which is based on an average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § Part 4 (2002).  

The nomenclature employed in this portion of the rating 
schedule is 
based upon the Diagnostic and Statistical Manual of Mental 
Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV).  Rating 
agencies must be thoroughly familiar with this manual to 
properly 
implement the directives in Sec. 4.125 through Sec. 4.129 and 
to apply 
the general rating formula for mental disorders in Sec. 
4.130.  (38 C.F.R. § 4.130).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
evaluation is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). A 50 percent evaluation requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with period of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002).

The Board finds that the evidence presented in support of the 
veteran's claim at no time meets the criteria for an 
evaluation in excess of 30 percent.  The evidence does not 
show that the veteran has occupational and social impairment 
with reduced reliability and productivity to the extent 
required for a 50 percent rating under Code 9411.

The veteran's symptoms do not appear to interfere 
significantly with his ability to function in that he is able 
to effectively carry out his job responsibilities.  The Board 
notes that he has held the same job for about 30 years.  The 
medical evidence does not indicate that he has difficulty in 
understanding complex commands or that his long and short-
term memory are impaired.  The evidence shows that his speech 
was logical and coherent, his judgment was somewhat limited.  
Although the veteran has reported that he does not socialize 
often, he has also stated that he has several friends in his 
church congregation with whom he socializes.  VA treatment 
records indicate that the veteran denied any significant 
episodes of depression, manic or psychotic symptoms.  
Furthermore, the veteran's GAF scores have consistently been 
above 51, indicating no more than moderate social or 
occupational impairment.  On the one occasion in June 2001 
that the GAF was 45, the veteran had been without medications 
for a week thus explaining the reduced score.  Since at no 
time have his symptoms met the criteria for a 50 percent 
rating under Code 9411, the veteran's PTSD cannot be said to 
warrant a higher evaluation.  The evidence does not include 
symptoms consistent with flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; so as to 
justify a rating of 50 percent.  Furthermore, the veteran has 
never been hospitalized for PTSD.  As the veteran's 
disability picture more nearly approximates the criteria for 
a 30 percent rating under this Code, a higher rating is not 
in order.  38 C.F.R. § 4.7 (2002).

An even higher evaluation of 70 percent is also not 
warranted, as the medical evidence does not show occupational 
and social impairment with deficiencies in most areas.

Since the preponderance of the evidence is against the 
veteran's claim for an increased evaluation for PTSD, the 
benefit of the doubt doctrine does not apply and the claim is 
denied.  38 U.S.C.A. § 5107(b) (West Supp. 2002).

Finally, in evaluating this claim, the Board notes that there 
is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2002).  Therefore, the 
Board will not consider the question of entitlement to an 
extraschedular evaluation.  Shipwash v. Brown, 8 Vet App 218 
(1995).




ORDER

The claim for an increased rating for PTSD is denied.



__________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

